In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

**********************
CHERYL KOEHN,                           *
as mother and next friend of            *    No. 11-355V
VANESSIA KOEHN,                         *    Special Master Christian J. Moran
                                        *
                   Petitioner,          *    Filed: March 13, 2015
                                        *
v.                                      *
                                        *    Attorneys’ fees and costs; award
SECRETARY OF HEALTH                     *    in the amount to which
AND HUMAN SERVICES,                     *    respondent does not object.
                                        *
                   Respondent.          *
**********************
P. Leigh O’Dell, Beasley, Allen, et al., Montgomery, AL, for petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On March 11, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Petitioner previously filed
a supplemental motion for attorneys’ fees and costs to on February 25, 2015.
Upon review of petitioner’s supplemental motion, respondent raised objections to
certain items. Based on subsequent discussions, petitioner amended her
application to request $16,500.00, an amount to which respondent does not object.
The Court awards this amount.

       On June 6, 2011, Cheryl Koehn filed a petition for compensation alleging
that the human papillomavirus (“HPV”) vaccine caused her daughter, Vanessia, to

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
suffer from systemic juvenile idiopathic arthritis (“sJIA”). A decision denying
entitlement to compensation was issued on May 30, 2013. Decision, 2013 WL
3214877 (Fed. Cl. Spec. Mstr. May 30, 2013). Ms. Koehn filed a motion for
review of this decision. Pet’r’s Mot., filed July 1, 2013. The Court of Federal
Claims denied Ms. Koehn’s motion (C.K. v. Sec'y of Health & Human Servs., 113
Fed. Cl. 757 (Fed. Cl. 2013)), and the Federal Circuit later affirmed (Koehn v.
Sec'y of Health & Human Servs., 773 F.3d 1239 (Fed. Cir. 2014)).

       Regardless of whether they entitled to compensation, petitioners who bring
their petition in good faith and who have a reasonable basis for the petition may be
awarded attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Respondent
does not object or dispute that Ms. Koehn’s petition was filed in good faith and
with a reasonable basis. See stipulation, filed Mar. 11, 2015.

       Petitioner was previously awarded $82,000.00 for interim fees and costs.
Decision, issued Sept. 15, 2014. Petitioner now seeks a total of $16,500.00 in final
attorneys’ fees and costs for her counsel. Additionally, in compliance with
General Order No. 9, petitioner states that she incurred no out-of-pocket litigation
expenses while pursuing this claim. Respondent has no objection to the amount
requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum payment of $16,500.00, in the form of a check payable to
       petitioner and petitioner’s counsel of record, Patricia Leigh O’Dell, for
       attorneys’ fees and other litigation costs available under 42 U.S.C. §
       300aa-15(e).

       The Clerk shall enter judgment accordingly.1




       1
           Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3